Citation Nr: 1535421	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  10-27 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from June 1987 to August 1987, June 1988 to August 1988, and December 1990 to August 1991, and in the U.S. Army from June 2004 to November 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2009 and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran testified before the undersigned at a Board video teleconference hearing in January 2015.  A transcript of this hearing has been associated with the claims file.

The issue of entitlement to an initial rating in excess of 70 percent for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is not shown to have a bilateral hearing loss disability for VA compensation purposes.

2.  The Veteran currently has tinnitus, and the evidence indicates that it is at least as likely as not a result of service or etiologically related to in-service noise exposure.

3.  The Veteran's PTSD is manifested by severe symptoms causing occupational and social impairment with deficiencies in most areas.
CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2014).

2.  The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.

3.  The Veteran's PTSD symptomatology meets the criteria for an initial 70 percent evaluation.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

In regard to the Veteran's tinnitus claim, as this claim is herein granted, any failure in notifying or assisting him is harmless error.  With regard to his PTSD claim, to the extent that the Board is granting an initial 70 percent disability rating for PTSD, any failure with respect to the duty to notify or assist is nonprejudicial, as this represents a complete grant of the benefit sought.  With respect to the Veteran's claim for entitlement to an initial evaluation in excess of 70 percent for PTSD, because the Board is remanding this issue for further development, no further discussion of VA's duties to notify and assist is necessary at this time.  Finally, with regard to the Veteran's bilateral hearing loss claim, as discussed in more detail below, the Board finds that the duties to notify and assist pursuant to the VCAA have been met in this case. 
VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record that: (1) is necessary to substantiate the claim; (2) VA will seek to provide; and (3) the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Here, comprehensive VCAA letters dated in December 2008 and October 2009 explained the evidence necessary to substantiate the Veteran's claim, the evidence that VA was responsible for providing, and the evidence that he was responsible for providing.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  As such, the Board finds that the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir., 2004).  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records and all relevant pre-and post-service treatment records, as well as by providing an examination, when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board concludes that, to the extent possible, all relevant evidence necessary for an equitable resolution of the Veteran's bilateral hearing loss claim has been obtained.  Specifically, VA has obtained all identified treatment records related to the Veteran's reported bilateral hearing loss, including his: (1) complete service treatment records, (2) post-service VA treatment records dated from April 2009 to August 2009 and March 2010 to December 2011, and (3) post-service private audiological treatment records dated in January 2009.  Notably, neither the Veteran nor his representative has identified any additional outstanding treatment records pertaining to the Veteran's reported bilateral hearing loss.  

The Veteran was also afforded VA audiological examinations in January 2009 and March 2014.  The Board finds that the VA examination reports are adequate to decide the claim of entitlement to service connection for bilateral hearing loss, as they were completed after in-person examinations of the Veteran, were based upon consideration of the Veteran's complete medical history, including his lay assertions and his current complaints, and contain appropriate audiological test results that are consistent with the other evidence of record.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105-106 (2012).

In addition to the documentary evidence, the Veteran's testimonial statements are of record, including testimony provided at his January 2015 Board hearing.  At the hearing, the issues on appeal were identified and suggestions made regarding the submission of necessary favorable evidence.  The Veteran had an opportunity to present additional testimony on the essential elements necessary to prove the claims, and all hearing duties are found to be satisfied.  See 38 C.F.R. § 3.103(c) (2014); Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the claim being decided herein may be considered on the merits at this time without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Bilateral Hearing Loss

The Veteran is claiming entitlement to service connection for bilateral hearing loss, which he asserts was caused by exposure to acoustic trauma in service, including rocket attacks and helicopter noise.  See Board Hearing Tr. at 4. 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  In order to prevail on the issue of service connection there must be medical evidence of a disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for certain chronic diseases, including sensorineural hearing loss, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from active duty.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Even though disabling hearing loss is not demonstrated at separation, a Veteran may, nevertheless, establish service connection for a current hearing disability by submitting evidence that a current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The Veteran was afforded VA audiological examinations in January 2009 and March 2014.  At both examinations, the Veteran reported having difficulty understanding other people's speech, especially on the telephone and when background noise was present.  

Audiometric testing performed in January 2009 revealed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT EAR
5
5
5
15
20
LEFT EAR
5
5
5
15
25

Speech recognition testing revealed speech recognition ability of 96 percent in the right ear and 98 percent in the left ear.  Based on these results, the VA examiner diagnosed the Veteran with clinically normal hearing.  

VA audiometric testing conducted in March 2014 revealed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT EAR
10
10
15
20
15
LEFT EAR
10
10
10
20
20

Speech recognition testing again revealed speech recognition ability of 96 percent in the right ear and 98 percent in the left ear.  Based on these results, the VA examiner diagnosed the Veteran with normal hearing in both the right and left ears.

The Veteran has also submitted treatment records from his private physician, which included a January 2009 private audiogram.  In this regard, the Board may interpret graphical representations of audiometric data and convert them to numerical data in its role as a fact finder as long as the graphical representations are sufficiently clear to permit the proper interpretation.  See Kelly v. Brown, 7 Vet. App. 471, 472 (1995).  The private January 2009 audiometric testing showed the following pure tone thresholds, in decibels:


HERTZ

500
1000
2000
3000
4000
RIGHT EAR
15
15
10
25
20
LEFT EAR
10
10
15
20
25

Speech discrimination scores were 100 percent in the right ear and 96 percent in the left ear.  Based on these results, the Veteran was given a diagnosis of borderline mild high frequency sensorineural hearing loss.  

Under VA law and regulations, a valid claim of service connection does not exist absent evidence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  While the Veteran has reported that he has bilateral hearing loss, audiological testing has failed show hearing impairment by VA standards.  See 38 C.F.R. § 3.385.  As the audiometric testing conducted during the course of the claim does not reflect a hearing loss disability in either the right or the left ear for VA purposes, service connection is not warranted.  In other words, there is no evidence of a left or right ear hearing disability in this case because audiological testing has not demonstrated that: (1) the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; (2) the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or (3) speech recognition scores using the Maryland CNC Test are less than 94 percent.  As such, there is no hearing disability for which service connection may be granted.  

In making this determination, the Board notes that there has been no indication that the January 2009 or March 2014 examinations performed were not fully adequate for the purpose of determining the merits of the Veteran's claim.  Moreover, these results are consistent with the private audiological test results submitted by the Veteran.  In this regard, the evidence of record is deemed by the Board to be an accurate and highly probative picture of the whether the Veteran's bilateral hearing loss rises to the level of a disability for VA purposes.

The Board acknowledges that the Veteran is competent to describe experiencing extremely loud noise during military service and any symptomatology regarding perceived hearing loss.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, as a lay person, his opinion as to the degree of hearing loss is not a competent medical opinion.  In this regard, determining the degree of hearing loss requires audiological examination and testing by a qualified professional.  See 38 C.F.R. § 4.85 (2014); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  As noted above, the most probative evidence of record comes from the audiological examinations the Veteran has undergone rather than from his subjective assessment of the extent of his hearing loss.

For the foregoing reasons, the Board finds that the preponderance of the evidence demonstrates that the Veteran's bilateral hearing loss has not at any time during this appeal been shown to meet the criteria for a hearing loss disability for VA purposes.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b).

III. Tinnitus

The Veteran also asserts that he has bilateral tinnitus that first began during his active duty service.  He testified in January 2015 that ringing in his ears first began in the military and that he became actively conscious of it when he returned home after service and was in a quieter environment.  See Board Hearing Tr. at 13.

At his March 2014 audiological examination, the Veteran reported that he has had constant, bilateral tinnitus since having acoustic trauma from blast exposure in Iraq in 2007.  The examiner stated that the Veteran's tinnitus was at least as likely as not the result of an in-service event, injury, or illness.

The Board finds that the Veteran is competent to identify the symptoms of tinnitus, and his testimony regarding the onset of tinnitus in service and experiencing symptoms consistently since that time are credible and uncontradicted by the medical evidence of record.  Charles v. Principi, 16 Vet. App. 370, 374 (2002); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The Board acknowledges that the January 2009 VA examiner came to a different medical opinion than that of the March 2014 examiner.  However, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  

The Board therefore finds that the Veteran had acoustic trauma in service and currently has tinnitus.  The evidence is at least in equipoise regarding the relationship of the Veteran's tinnitus and in-service noise exposure.  Hence, affording the Veteran the benefit of the doubt, entitlement to service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b).

IV. PTSD

The Veteran was initially granted service connection for PTSD in a March 2010 rating decision and was assigned a 30 percent disability rating under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 4, 2008.  The Veteran disagrees with this assignment and contends that a higher initial rating is warranted.  In this regard, the Veteran testified in January 2015 that he was suspended five times from work due to problems caused by PTSD, and that he has broken down in tears at his current job.  See Board Hearing Tr. at 19-20.  He also stated that he does not attend family gatherings, has problems with irritability, and doesn't engage in outside activities.  Id. at 21-23.  He stated that he has had problems with long-term and short-term memory, had inappropriate outbursts and panic attacks, and has missed work due to his symptoms.  Id. at 24-25, 27, 30.

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When evaluating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  VA shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Under 38 C.F.R. § 4.130, DC 9411, a 30 percent evaluation is assigned where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as depressed mood; anxiety and suspiciousness; weekly panic attacks; chronic sleep impairment; and mild memory loss, such as forgetting names, directions, and recent events.  

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened effect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to symptoms such as suicidal ideation;
obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; nearly continuous panic or depression effecting the ability to function independently, appropriately and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and inability to establish and maintain effective relationships.  Id.
Based upon a full review of the record, the Board finds that the Veteran is entitled to an initial 70 percent disability rating for PTSD.    

The Veteran has submitted written statements describing how he has had tremendous difficulty at work due to his PTSD symptoms and that his aggressive behavior and anger outbursts have caused him to be suspended from his job multiple times.  He has also stated that he is often depressed, has no social relationships, and has little motivation to do anything.  He has difficulty sleeping and gets up frequently in the night to check the "perimeter" of his home for suspicious activity.  He also reports having intrusive thoughts, flashbacks, nightmares, and memory impairment.  A letter from the principal of the school where the Veteran taught stated that he had "concerning behaviors," including frequently missing work/meetings, aggressive behavior towards students, inability to be in potentially adversarial situations, and making inappropriate comments.

A January 2010 letter from the Veteran's Vet Center counsellor stated that the Veteran had been suspended due to aggressive behavior and that he had symptoms that included reexperiencing trauma, short-term memory problems, hypervigilance, anxiety, anger, numbing, loss of interest, isolation, and trust issues.  He stated that the Veteran had "severe PTSD symptoms" that "incapacitated him to the point of denying him the quality of life he so deserved."

The Veteran's VA treatment records show that he has received medical and psychiatric treatment for symptoms that include insomnia, depression, anxiety, loss of appetite, severe memory problems, panic, flashbacks, hypervigilance, and irritability.

The Veteran was afforded VA examinations in January 2010 and March 2014.  The March 2014 VA examiner found that the Veteran had recurrent intrusive memories and dreams, avoidance efforts, persistent negative beliefs or expectations and negative emotional state, feelings of estrangement, irritable behavior or angry outbursts, hypervigilance, exaggerated startle response, problems with concentration, sleep disturbance, depressed mood, anxiety, suspiciousness, obsessional ritualism, and difficulty adapting to stressful circumstances.  Most of these symptoms were similarly noted by the January 2010 VA examiner.  The January 2010 VA examiner found that the Veteran's quality of life and social relationships were "severely impacted" and caused "marked impairment" in his social and professional relationships.  The March 2014 examiner stated that the Veteran had occupational and social impairment with reduced reliability and productivity.

Based on this evidence, and resolving reasonable doubt in favor of the Veteran, the Board finds that his overall level of impairment due to PTSD is most consistent with a 70 percent disability rating.  In assigning this rating, the Board finds that though not all of the rating criteria for 70 percent are satisfied, the United States Court of Appeals for Veterans Claims has held that to grant an increased rating for a psychiatric disorder it was not necessary to show all listed deficiencies.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The evidence of record reflects occupational and social impairment with deficiencies in most areas.  The Veteran's PTSD symptoms have caused severe problems at work, leading to his being suspended on multiple occasions and ultimately having to change jobs.  His symptoms, which include extreme irritability, inappropriate behavior, panic attacks, insomnia, depression, and memory loss, also cause severe problems with his family relationships and his general, overall functioning.  Accordingly, the Board grants an initial 70 percent evaluation for PTSD.

The issue of entitlement to an initial evaluation in excess of 70 percent for PTSD is the subject of the remand below.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is granted.

Entitlement to an initial rating of 70 percent for service-connected PTSD is granted, subject to the laws and regulations governing the award of monetary benefits.
REMAND

Before the Board can adjudicate the issue of entitlement to an increased initial rating in excess of 70 percent for PTSD, additional development is required.  

A review of the claims file reveals that the Veteran's post-service PTSD treatment records may be incomplete.  Specifically, the Veteran testified in January 2015 that he has been seeing a therapist at the Grand Rapids Vet Center.  See Board Hearing Tr. at 19.  Moreover, a January 2010 letter from the Grand Rapids Vet Center indicates that the Veteran has been receiving Vet Center treatment for PTSD since March 2009.  Significantly, however, aside from the January 2010 letter, none of the Veteran's Grand Rapids Vet Center treatment records have been associated with the claims file.  

The record also indicates that the Veteran has received regular psychiatric treatment at the Battle Creek VA Medical Center and its affiliated facilities, including the Muskegon VA Outpatient Clinic and the Wyoming Health Care Center (formerly the Grand Rapids Outpatient Clinic).  Significantly, however, the only VA treatment records on file regarding the Veteran's PTSD are records dated from April 2009 to August 2009 and March 2010 to December 2011.  

As such, on remand, attempts should be made to obtain a complete copy of the Veteran's treatment records from the Battle Creek VA Medical Center (including its affiliated facilities, the Muskegon VA Outpatient Clinic and the Wyoming Health Care Center) and the Grand Rapids Vet Center.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c).  In this regard, the Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's outstanding, pertinent records of mental health evaluation and/or treatment from: 

(a) the Grant Rapids Vet Center in Grand Rapids, Michigan, dated from March 2009 to present, and

(b) the Battle Creek VA Medical Center and its affiliated facilities, including the Muskegon VA Outpatient Clinic and the Wyoming Health Care Center (formerly the Grand Rapids Outpatient Clinic), dated from November 2008 to April 2008, August 2009 to March 2010, and December 2011 to present.  

All records received should be associated with the claims file.  If the AOJ cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran must then be given an opportunity to respond.

2. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
NICOLE KLASSEN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


